DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/24/2021, with respect to claims 1-15 as amended have been fully considered and are persuasive.  The rejection of claims 1-15 as amended has been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 22-29 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose disabling at least a portion of the drive mechanism such that the toner seal removal mechanism and toner supply mechanism are disabled in combination with the reaming claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852